Citation Nr: 1142655	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the Board in December 2008.  The Board remanded the Veteran's claim for additional development in April 2011.


FINDING OF FACT

The Veteran does not have tinnitus attributable to active military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2007. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending upon the circumstances, relates the current condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's DD214s reflect that that the Veteran's military occupation specialties were Canon Crewman and Heavy Construction Equipment Operator.  

The Veteran's service medical records do not reflect any complaints, findings, or treatment for tinnitus.  The Veteran denied ear trouble on a report of medical history form prepared in conjunction with an examination in October 1980.  On a report of medical history form prepared in conjunction with the Veteran's April 1983 separation examination, the Veteran reported ear trouble and the examiner noted mild hearing loss.  Tinnitus was not noted or reported by the Veteran at that time.  

At a VA examination in February 1995, the Veteran reported bilateral intermittent high frequency tinnitus since 1979.  

VA outpatient treatment reports dated in November 2005 reflect a report of constant tinnitus since 1977 when a canon was fired near the Veteran.  

Associated with the claims file are several letters from J. Dickins, M.D.  Dr. Dickins did not reference tinnitus in letters dated in February 2007 and April 2007.  In a letter dated in September 2007, Dr. Dickins reported that during the period leading up to 1983, the Veteran was involved in field artillery and heavy equipment usage.  He stated that the Veteran developed hearing loss and tinnitus as a result of his hearing loss.  Dr. Dickins noted that tinnitus is not objectively measurable but with the degree of hearing loss the Veteran has, he suspected that the Veteran's subjective tinnitus interfered with his quality of life.  

At a VA examination in November 2007, the Veteran reported intermittent, bilateral ringing every day for less than one minute at a time.  He reported that it began in 1978 after he was exposed to canon fire.  The examiner noted that due to the short duration of the ringing, it is not considered clinically significant.  

At a May 2011 VA examination, the examiner noted that the claims file had been reviewed.  The Veteran reported ringing in his ears three to four times a week lasting for thirty to forty seconds.  He indicated that he noticed the tinnitus for the prior six years and before that he noticed it less frequently.  The Veteran reported that he originally noticed tinnitus in 1978 when he was in close proximity to a canon that fired but he said that the ringing went away and did not return for several years thereafter.  The examiner indicated that the Veteran's description of the ringing in his ears was consistent with ordinary head noise and not considered clinically significant and did not meet any clinical definition of tinnitus.  The examiner concluded that tinnitus was not caused by or as a result of military service as tinnitus was not diagnosed.  

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for tinnitus.  The Veteran's service medical records are negative for any complaints, findings, or treatment for tinnitus.  The record reflects an absence of complaints with regard to tinnitus until February 1995, almost twelve years after the Veteran separated from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While Dr. Dickins indicated that the Veteran developed tinnitus as a result of hearing loss, the Board notes that the Veteran is not in receipt of service connection for hearing loss.  Moreover, Dr. Dickins did not provide a rationale for his opinion nor did he provide a description of the Veteran's symptoms as was reported in more detail by VA examiners in 2007 and 2011.  When examined by VA in 2007 and 2011, the Veteran's reported symptoms of tinnitus were found to not be considered clinically significant and did not meet any clinical definition of tinnitus.  The 2011 examiner specifically concluded that tinnitus was not caused by or as a result of military service as tinnitus was not diagnosed and she indicated that the Veteran's reported symptoms were consistent with ordinary head noise.  The Board finds the 2011 VA opinion to be persuasive and probative and finds that the Veteran does not have tinnitus related to his military service.  Therefore, service connection is not warranted.   

The Board acknowledges the Veteran's assertion at times that he has had tinnitus since his military service.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of tinnitus and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board places more probative weight on the opinion of the competent health care specialists who reviewed the record, considered the Veteran's report as to his history, and found that a relationship between his tinnitus and military service was less likely.  The 2007 VA examiner noted that the Veteran's reported symptoms did not rise to the level of a clinical definition of tinnitus due to the length of duration of the symptoms and the 2011 VA examiner specifically found that the Veteran's description of the ringing in his ears was consistent with ordinary head noise.  The Board finds the VA medical opinions persuasive and probative and they are not contradicted by any competent medical evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  The preponderance of the evidence is against a finding that tinnitus was incurred in or aggravated by service.  Therefore, service connection for tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


